Title: To George Washington from Timothy Pickering, 29 September 1799
From: Pickering, Timothy
To: Washington, George

 
 [Trenton, N.J., 29 September 1799]
(confidential) The most ⟨satisfactory⟩ communication I have it in my power now to make, is the probability that the mission to France will at least be suspended. This morning I recd a letter dated the 26th from Judge Ellsworth, in which he says—“The following is an extract of a letter I have just ⟨been⟩ honoured with from the President—the convulsions in France, the change of the Directory, and the prognosticks of a greater change, will certainly induce me to postpone for a longer or shorter time the mission to France.” The President has also determined to come on to Trenton to meet the Heads of Departments and the Attorney General ⟨illegible⟩ he finally decides on this subject. I expect Judge Ellsworth & Gov. Davie will ⟨illegible⟩. I have written to the Attorney General for ⟨the purpose⟩ of calling him here by the President’s direction.
